Citation Nr: 0507641	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to April 2, 2003, 
for a 100 percent schedular evaluation for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date prior to May 8, 2002, 
for the grant of service connection for type 2 diabetes 
mellitus.  

3.  Entitlement to an increased evaluation for type 2 
diabetes mellitus, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In July 2002, the RO granted service connection for type 2 
diabetes mellitus and assigned a 10 percent evaluation 
effective May 8, 2002.  The veteran disagreed with the 
assigned evaluation and effective date and subsequently 
perfected an appeal of these issues.

In September 2003, the RO granted a 100 percent schedular 
evaluation for the veteran's PTSD effective April 2, 2003.  
The veteran disagreed with the effective date for the 
increase and subsequently perfected this appeal.  

A videoconference hearing before the undersigned was held in 
November 2004.  A transcript of this hearing is associated 
with the claims folder.  

The issue of an increased evaluation for type 2 diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
effective date issues currently on appeal.  

2.  In March 2000, the RO continued a 50 percent evaluation 
for service-connected PTSD; the veteran did not appeal this 
decision within one year of notification.  

3.  On April 2, 2003, the RO received an informal claim for 
an increased evaluation for PTSD; there are no written 
communications or medical evidence constituting an informal 
claim for increase subsequent to March 2000 and prior to 
April 2, 2003.  

4.  It was factually ascertainable as of the December 5, 2002 
private psychiatric evaluation that the veteran's PTSD was 
productive of total social and occupational impairment.  

5.  A claim for service connection for type 2 diabetes 
mellitus was first received by the RO on May 10, 2002, more 
than one year after the effective date of the liberalizing 
law (May 8, 2001); resolving reasonable doubt in the 
veteran's favor, he met all eligibility criteria for 
presumptive service connection for type 2 diabetes mellitus 
based on herbicide exposure on May 8, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 5, 2002 
for an increased evaluation to 100 percent for PTSD are met.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 
3.400(o)(2), 4.7, 4.130, Diagnostic Code 9411 (2004).  

2.  The criteria for an effective date of May 10, 2001 for 
service connection for type 2 diabetes mellitus are met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 
3.816 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in October and December 2003, the RO advised 
the veteran that it was working on his claims for an earlier 
effective date for service connection for diabetes mellitus, 
and for a 100 percent evaluation for PTSD, but that 
additional information and evidence was needed.  The veteran 
was notified of the evidence necessary to substantiate his 
claims and was advised of his and VA's respective obligations 
with regard to obtaining evidence.  The veteran was further 
advised that he must give enough information about his 
records so that VA could request them and was informed that 
it was his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The veteran was requested to 
send additional information or evidence to the RO.  

The July 2004 statement of the case (SOC) notified the 
veteran of the laws and regulations pertaining to VA's duty 
to assist and to the assignment of effective dates.  This 
document also advised the veteran of the evidence of record, 
of the adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains relevant VA treatment records, 
various private psychological evaluations, and records from 
the Social Security Administration (SSA).  The veteran 
submitted an authorization for release of records from Dr. 
A.F. and these records were obtained and associated with the 
claims folder.  At the hearing, the veteran indicated he 
received treatment at a family practitioner in Mississippi.  
The record was held open for 30 days to enable the veteran to 
submit this evidence.  No additional evidence was received 
and the veteran has not submitted authorization for the 
release of any additional private medical records.  

The veteran was provided a VA diabetes examination in April 
2003.  At the hearing, the veteran indicated that he was 
scheduled for a VA examination regarding his PTSD.  Although 
such an examination is clearly relevant to the continuation 
of the veteran's 100 percent evaluation, it would not be 
relevant to his claim for an earlier effective date.  That 
is, evidence of current level of disability would not assist 
the veteran in substantiating entitlement to an earlier 
effective date for increase, and a remand to obtain this 
examination or for additional examination is not required.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to an effective date prior to April 2, 2003
for a 100 percent evaluation for PTSD

In December 1995, the veteran submitted a VA Form 21-526, 
Veterans Application for Compensation or Pension, claiming 
service connection for PTSD.  In June 1996, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation effective December 26, 1995.  The veteran did not 
appeal this decision and it is final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)).  

In January 2000, the RO requested a review examination to 
determine the current severity of the veteran's PTSD.  The 
veteran underwent an examination in February 2000 and rating 
decision in March 2000 continued the 50 percent evaluation.  
The veteran did not appeal this decision and it is also 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999); (currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004)).  

On April 2, 2003, the RO received an informal claim for an 
increased evaluation for PTSD.  In September 2003, the 
veteran underwent a VA examination.  The examiner indicated 
that the veteran's chronic and persistent PTSD symptoms very 
seriously and permanently impaired his social, interpersonal, 
and occupational functioning.  Diagnosis was PTSD, chronic, 
severe.  Global Assessment of Functioning (GAF) scale score 
was reported as 40.  Rating action dated in September 2003 
increased the veteran's evaluation for PTSD to 100 percent 
effective April 2, 2003.  The veteran contends that he is 
entitled to an earlier effective date for the increased 
benefits.  At the hearing, the veteran indicated he was 
asking to be awarded a 100 percent evaluation back to his 
filing date in 1995.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable).  In all other cases, the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2004).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2004).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2004).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2004).  Further, 
under certain circumstances, reports of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  See 38 C.F.R. § 3.157 (2004).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The Board acknowledges the veteran's argument that he is 
entitled to a 100 percent evaluation as of the date he 
originally filed his claim for service connection for PTSD in 
December 1995; however, absent a showing of clear and 
unmistakable error (CUE), the effective date of the increase 
cannot be prior to the final March 2000 rating decision.  
Consequently, VA must look at all medical evidence and 
communications from the veteran subsequent to the March 2000 
rating decision and prior to the April 2, 2003, informal 
claim to determine if there was an earlier claim for 
increased benefits.  

On review, the Board is unable to identify any correspondence 
during the relevant period evidencing an intent to apply for 
an increased evaluation for PTSD.  The Board has also 
reviewed relevant private and VA medical records to determine 
if any can be construed as an informal claim for increase.  
The Board notes that the December 2002 private psychiatric 
evaluation report indicates the veteran presented for 
evaluation in connection with his claim for VA disability due 
to PTSD.  This report, however, was not received by VA until 
July 2003 and therefore, does not establish an earlier date 
of claim.  See 38 C.F.R. § 3.157(b)(2) (2004).  Thus, the 
Board concludes that the date of claim for increase is April 
2, 2003.  

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

PTSD is evaluated under the general formula for rating mental 
disorders.  A 50 percent evaluation is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In December 2002, the veteran was referred for private 
psychiatric evaluation.  He reported his history and various 
symptoms, including flashbacks.  When asked to describe his 
flashbacks, he responded with single word answers.  The 
examiner spent about 15 minutes trying to get a description 
of the flashbacks when the veteran suddenly accused her of 
causing problems for him and left the interview.  Regarding 
the veteran's mental status, the examiner noted he was alert 
and oriented to time, place, person and situation at least 
theoretically.  Speech was stilted and at times loud and was 
not relevant to the conversation.  Prior to storming out of 
the interview, affect was suspicious and incongruent to mood.  
Thought process was loose, thought content was clearly 
suspicious during the interview, and there was evidence of 
significant thought process disturbance.  The veteran denied 
hallucinations but severely loosened associations suggested 
further investigation.  Judgment was significantly impaired, 
insight was theoretical only, memory was intact, and 
intellect was well about average.  

The veteran was assigned a provisional diagnosis of PTSD; and 
psychosis not otherwise specified.  He was also diagnosed 
with explosive personality disorder.  GAF was reported as 50-
60.  The Board notes that the assigned GAF is indicative of 
moderate difficulty in social and occupational functioning.  
Notwithstanding, the objective symptoms noted suggest severe 
impairment and the examiner noted that it was clear that the 
veteran suffers from "significant psychiatric illness and 
personality disorder."  She also expressed concern for the 
veteran's safety and that of others.  

Having reviewed the record and resolving any reasonable doubt 
in the veteran's favor, the Board concludes it was factually 
ascertainable at the time of the December 5, 2002 examination 
that the veteran's disability more nearly approximated the 
criteria for a 100 percent evaluation.  That is, his PTSD was 
productive of total occupational and social impairment due to 
gross impairment in thought processes, grossly inappropriate 
behavior, and persistent danger of hurting self or others.  
As the veteran filed his claim for increase within one year 
of this evaluation, an effective date of December 5, 2002 for 
the 100 percent evaluation is warranted.  See 38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997).  

The Board has considered all applicable laws and regulations, 
and pursuant to Hazan has considered all evidence of record 
in determining when the increase in the veteran's disability 
was factually ascertainable.  The Board, however, is unable 
to identify a legal and/or factual basis upon which to assign 
an effective date earlier than December 5, 2002.  

Entitlement to an effective date prior to May 8, 2002 
for service connection for diabetes mellitus

The veteran was granted service connection for type 2 
diabetes mellitus based on herbicide exposure effective May 
8, 2002.  The veteran contends that he is entitled to an 
earlier effective date for the grant of service connection.  
At the hearing, the veteran testified that he was diagnosed 
with diabetes in the last couple of years, but that he had 
symptoms prior to that date.  He also indicated that reports 
dated in April and May 1996 show that he suffered from this 
condition.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore."  38 C.F.R. § 5110(a) (West 2002).  
More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2004).  

In cases involving presumptive service connection due to 
herbicide exposure, however, there is an exception to the 
general provisions set forth above.  38 C.F.R. § 3.816 (2004) 
sets forth the effective date rules required by orders of a 
United States district court in the class-action case of 
Nehmer v. United States Department of Veterans Affairs, No. 
CV-86-6160 TEH (N.D. Cal.).  For purposes of this section, a 
Nehmer class member includes a Vietnam veteran who has a 
covered herbicide disease.  The veteran served in Vietnam and 
has a covered herbicide disease, namely type 2 diabetes.  
Thus, the veteran is considered a Nehmer class member.  See 
38 C.F.R. § 3.816(b)(2) (2004).  

If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the effective 
date of the award will be as follows: (1) If VA denied 
compensation for the same covered herbicide disease in a 
decision issued between September 25, 1985 and May 3, 1989, 
the effective date of the award will be the later of the date 
VA received the claim on which the prior denial was based or 
the date the disability arose, except as otherwise provided 
in paragraph (c)(3) of this section.  A prior decision will 
be construed as having denied compensation for the same 
disease if the prior decision denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
Minor differences in the terminology used in the prior 
decision will not preclude a finding, based on the record at 
the time of the prior decision, that the prior decision 
denied compensation for the same covered herbicide disease.  
38 C.F.R. § 3.816(c)(1) (2004).  

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A claim will be considered 
a claim for compensation for a particular covered herbicide 
disease if: (i) the claimant's application and other 
supporting statements and submissions may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disability; or (ii) VA issued a 
decision on the claim, between May 3, 1989 and the effective 
date of the statute or regulation establishing a presumption 
of service connection for the covered disease, in which VA 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  38 C.F.R. § 3.816(c)(2) 
(2004).  

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.  38 C.F.R. § 3.816(c)(3) (2004).  

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. 
§ 3.816(c)(4) (2004).  

An informal claim for service connection for diabetes was 
received at the RO in May 2002.  The Board has reviewed the 
claims folder in detail and is unable to identify a claim for 
service connection for diabetes mellitus or a rating decision 
denying service connection for diabetes prior to that date.  
The statement in support of claim requesting service 
connection for diabetes was dated on May 8, 2000 and was date 
stamped on May 10, 2002 and May 13, 2002.  For purposes of 
this discussion, the Board finds the date of receipt of claim 
to be May 10, 2002.  See 38 C.F.R. § 3.1(r) (date of receipt 
means the date on which a claim was received by VA).  Under 
these circumstances, 38 C.F.R. § 3.816(c)(4) is for 
application and the Board must consider §§ 3.114 and 3.400.

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where compensation is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims as well as claims for increase.  (1) If a claim is 
reviewed on the initiative of VA within 1 year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.  
(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  
(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114 (2004).  

The veteran underwent a VA mental disorders examination in 
April 1986.  At that time, he reported that he was recently 
diagnosed as a diabetic and was on a diet.  Axis III 
diagnosis was "diabetes mellitus, maturity onset, on diet."  
An August 1998 private medical evaluation also notes a 
diagnosis of "type II diabetes mellitus, by history" and 
laboratory reports dated in February 1997 and February 1998 
reveal a fasting glucose of 111 and 120 respectively.  A 
review of private records from Dr. A.F. for the period from 
approximately May 1999 through approximately April 2002 do 
not indicate a diagnosis of type 2 diabetes.  Note dated May 
8, 2002, however, indicates the veteran was seen for blood 
sugar and had been doing well with his diet.  Fasting blood 
sugar was reported as being down from 207 to 147, and 
diagnoses included type 2 diabetes.  

On review of the evidence and resolving any reasonable doubt 
in the veteran's favor, the Board finds that there is 
evidence of diabetes at the time of the May 8, 2001 
liberalizing law that added type 2 diabetes as a disease 
associated with exposure to herbicides.  

The veteran's claim for service connection was received on 
May 10, 2002 and thus was reviewed at the request of the 
claimant more than 1 year after the effective date of the 
liberalizing law (May 8, 2001).  Under these circumstances, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request and as such, an effective 
date of May 10, 2001, but no earlier, for service connection 
for diabetes is warranted.  See 38 C.F.R. § 3.114(a)(3) 
(2004).  


ORDER

An effective date of December 5, 2002, and no earlier, for a 
100 percent evaluation for PTSD is granted.  

An effective date of May 10, 2001, and no earlier, for 
service connection for diabetes mellitus is granted.  


REMAND

The veteran's diabetes is currently evaluated as 20 percent 
disabling.  The veteran contends that this evaluation does 
not adequately reflect the severity of his disability.  At 
the videoconference hearing, the veteran testified that his 
diabetes has worsened and that he was taking 65 units 
Humalog, but that the medication was not controlling his 
condition.  

The veteran most recently underwent a VA examination to 
ascertain the severity of his diabetes in April 2003.  At 
that time, the veteran was taking an oral hypoglycemic agent 
to control his diabetes.  Since that time, however, the 
veteran has apparently been prescribed insulin.  In order to 
accurately determine the severity of the veteran's diabetes, 
the Board concludes that additional examination is warranted.  

Accordingly, this case is REMANDED as follows:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the current 
nature and severity of his service-
connected type 2 diabetes.  All necessary 
tests and studies should be conducted.  

The examiner is specifically requested 
to:

(a) identify all pertinent pathology 
(i.e., all complications associated with 
the veteran's diabetes);

(b) indicate whether the veteran's 
diabetes requires insulin, a restricted 
diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities); and 

(c) discuss the presence (including 
frequency) or absence of episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or visits to a 
diabetic care provider.  

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for type 2 diabetes mellitus, currently 
evaluated as 20 percent disabling.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


